Citation Nr: 9903907	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  91-50 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from March 1982 to 
April 1983.  This case was initially before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board previously remanded 
this matter to the RO for further development.  The RO has 
conducted the necessary development and the claim is now 
before the Board for a decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been developed.

2.  Service connection is established for:  (1) residuals, 
cerebrovascular accident, with left hemiparesis, currently 
evaluated as 10 percent disabling; and (2) hypertension, 
currently evaluated as 20 percent disabling.  The appellant's 
service-connected disorders are rated as 30 percent disabling 
when considered on a combined basis.  

3.  The appellant's combined service-connected disabilities, 
and these disabilities alone, are not of such severity so as 
to preclude him from securing or following a substantially 
gainful occupation consistent with his education and work 
experience.


CONCLUSION OF LAW

The appellant is not unemployable due to his service-
connected disabilities, and a total rating for individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant is currently service connected for residuals of 
cerebrovascular accident (CVA), with left hemiparesis, (rated 
10 percent disabling), and hypertension, (rated 20 percent 
disabling), for a total combined rating of 30 percent.  He 
has a bachelor's degree in accounting, which he completed in 
1995.  Prior to receiving his degree, he worked as a truck 
driver.  The record indicates that he stopped working as a 
truck driver in 1989, when he was injured on his job.

The medical evidence of record indicates that in January 
1983, while on active duty, the appellant suffered a 
hypertensive lacunar stroke in the brain-stem with secondary 
exacerbation via relative hyperviscosity, with residual left 
lower extremity hemiparesis and right facial weakness.  He 
was also diagnosed with organic brain syndrome and 
hypertension.  In February 1986, he was evaluated for the 
purposes of a Physical Evaluation Board; he reported that he 
felt completely recovered from the stroke and did not have 
any complaints of weakness or numbness in the face or leg.  
Neurologic examination was normal and the diagnoses were (1) 
status post hypertensive lacunar stroke with complete 
recovery, (2) nonpsychotic atypical organic brain syndrome, 
also still resolved, and (3) central hypertension.  

In 1989, he sustained a back injury at his job as a truck 
driver.  He had back pain and pain and weakness in the left 
leg, with left foot drop.  Surgery did not improve his 
symptoms.  In 1991, he was found to be a paraplegic as a 
result of the spinal cord injury which occurred two years 
earlier.  In January 1996, he was admitted to a VA medical 
center for observation and evaluation.  Physical examination 
revealed all muscles to be well developed except for the left 
lower extremity.  Neurologically, he had wasting of the left 
leg, especially in the thigh.  He was not able to raise the 
left leg except perhaps to raise the hip.  On the right side, 
there was a tendency for flexor response noted.  Sensory 
examination revealed diminished pinprick and light touch 
sensation on the left side of the body, not on the face, that 
stopped short of the midline of the trunk.  His diagnoses 
were old stroke of brainstem type, with minimal left-sided 
weakness, hypertension, and low back pain and left lower 
extremity weakness from disk surgery in 1989.  In an addendum 
report, dated in April 1996, the examiner indicated that the 
left lower extremity weakness was not as much from the 
hemiparesis, but from the residuals of the lumbar spine 
surgery, radiculopathy, and associated wasting of the leg 
muscles.

Report of a VA examination for hypertension, dated in 
November 1997, indicates that the appellant reported no 
angina or dyspnea on exertion.  He indicated that he got 
headaches with his high blood pressure.  Examination showed 
that his apex beat was slightly outside the mid clavicular 
line at the 6th intercostal space.  His sitting blood 
pressure was at 168/100, standing was at 164/100, and 
recumbent was at 162/102.  There were no arrhythmias, 
murmurs, thrills, or any evidence of congestive heart 
failure.  The diagnosis was hypertension, under treatment.

Report of a VA examination for diseases/injuries of the 
brain, dated in November 1997, indicates that the appellant 
reported that his current complaints included tingling of the 
left arm, right-sided headaches, and some right ankle pain.  
The headaches reportedly lasted 10 minutes and occurred three 
to four times per day.  He reported that he was able to watch 
television and help the children with their homework; 
however, he was not able to do dishes, vacuuming, or more 
active housework.  He also reported that he had been working 
as a teacher assistant at an elementary school since August 
1997.

On physical examination, the appellant was not able to walk 
without his short leg crutches.  Movement of his face, 
tongue, and palate were symmetric.  There were no bruits over 
his neck, orbits, or skull.  "The quadricep, anterior 
tibial, and hamstring were virtually absent on the left."  
There were no fasciculations.  There was quadricep atrophy on 
the left.  He could lift himself while seated.  Reflexes were 
active at the biceps, triceps, brachioradialis, knee, and 
ankle.  Babinski signs were absent.  Abdominal reflexes were 
also absent.  Alternate motion was good bilaterally.  Finger 
to nose was good bilaterally.  He could not do straight leg 
raising on the left.  Superficial sensation characterized by 
complete loss in the area of the left foot.  He could not 
interpret trace figures in that foot and had a vague sense of 
vibration in the left foot.  Other extremities were good.  
Joint sense in the left extremity was poor.  The diagnoses 
were (1) right cerebrovascular insult 15 years ago with 
severe left lower weakness and moderate sensory loss, (2) 
headaches, muscle tension, and (3) paresthesias in the left 
forearm, cause unknown.  

Under the relevant provisions of 38 C.F.R. § 4.16(a), it is 
stipulated that where a veteran has a single service-
connected disability rated at 60 percent or more, or a 
combined service-connected disability rating of at least 70 
percent, with at least one service-connected disability rated 
40 percent or more, a total disability rating may be assigned 
when the schedular criteria is less than total, if the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation.  Since 
it is the established policy of VA that a total disability 
rating be granted when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, extra-schedular consideration 
is to be afforded when the percentage standards of 38 C.F.R. 
§ 4.16(a) have not been met.  See 38 C.F.R. § 4.16(b).  A 
total rating for compensation purposes based on individual 
unemployability will be assigned when there is any impairment 
in mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a).  In determining whether a 
particular veteran is unemployable, full consideration must 
be given to unusual physical or mental effects, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  

The Board must consider the effects of the veteran's service-
connected disability or disabilities in the context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).  Consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to the veteran's age or impairment caused 
by nonservice-connected disabilities.  38 C.F.R. § 3.341, 
4.16, 4.19.  The fact that the veteran is unemployed is 
generally insufficient to demonstrate that he is 
"unemployable" within the meaning of the pertinent laws and 
regulations.  A thorough, longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

Having considered the entire evidence of record and the 
applicable laws, the Board finds that the preponderance of 
the evidence is against entitlement to a total disability 
rating due to unemployability.  The Board notes that the 
appellant's combined disability rating for his service-
connected disabilities is 30 percent; therefore, he does not 
meet the disability rating percentage requirements under the 
provisions of 38 C.F.R. § 4.16(a).  In addition, the evidence 
does not show that he is unable to secure and follow a 
substantially gainful occupation by reason of his service 
connected disabilities.  As mentioned previously, the 
appellant has reported that he is in fact employed as a 
teacher assistant, although whether this is full-time 
employment is not specified.  While the medical evidence of 
record establishes that his service connected disability 
results principally in left lower extremity weakness and 
sensory loss, the record also indicates that much of the 
impairment of his lower extremities is related to a post-
service back injury.  And, even so, he is able to walk with 
short leg crutches.  Service connection is also in effect for 
hypertension, not well-controlled, but minimally disabling.

The appellant has a recent degree in accounting, which 
qualifies him for sedentary work.  Therefore, any lower 
extremity weakness caused by his service connected disability 
will have minimal impact on his ability to perform work for 
which he is qualified by virtue of his education.  His work 
experience as a teacher aid similarly qualifies him for 
sedentary work.  Board finds that given his education and 
employment experience, and the nature and severity of his 
service-connected disabilities, he is able to obtain and 
follow a substantially gainful occupation.  Accordingly, the 
Board concludes that this claim must be denied.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

